internal_revenue_service number release date index number ------------------------------------------------------------ ----------------------------- ------------------------------------------------------- ---------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc intl b02 plr-119406-14 date date ty ------- taxpayer -------------------------------------------------------------------------------------- ein ----------------- trust --------------------------------------------------------- company -------------------------------------------------------- parent --------------------------------------- state -------------- advisor --------------------------------------- accounting firm --------------------------- fc ------------------------- year ------- year ------- year ------- dear -------------- this is in response to a letter received by our office on date and subsequent submissions submitted by taxpayer requesting extensions of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a mark-to-market_election under sec_1296 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of this ruling or to treasury regulations promulgated thereunder plr-119406-14 facts taxpayer is a single series of trust a state trust that is registered as an open-end management investment_company under the investment_company act of as amended and is taxed as a regulated_investment_company ric under subchapter_m of the internal_revenue_code taxpayer and each series of trust are treated as separate corporations under sec_851 shares of taxpayer are offered only to separate_accounts that fund insurance contracts issued by company an insurance_company its affiliates and third-party insurance_companies company is a subsidiary of parent an outside consultant advisor prepares the annual tax provisions and separate_income tax returns for trust and its underlying funds including taxpayer in addition accounting firm a reputable accounting firm reviews the provisions and returns prepared by advisor as part of auditing services for parent the provisions and returns prepared by advisor are also reviewed by company’s corporate tax department company also uses a service of accounting firm that is separate from the audit services the service is used to identify any passive_foreign_investment_company pfic securities held in trust’s underlying funds including taxpayer in year and year taxpayer purchased publicly-traded shares of fc a foreign_corporation taxpayer determined that fc was not a pfic as defined in sec_1297 for year but was a pfic beginning in year as part of preparing the year returns accounting firm identified fc as a pfic in its report which was then used by advisor to prepare the year returns however advisor failed to advise taxpayer to make a mark-to-market_election with respect to fc in preparing the year tax provision advisor discovered the error made in year with respect to fc taxpayer has submitted affidavits under penalties of perjury that describe the events that led to the failure to make a mark-to-market_election with respect to fc by the election due_date including an affidavit from advisor taxpayer represents that as of the date of this request_for_ruling the pfic status of fc had not been raised by the irs on audit of taxpayer for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to grant an extension of time under sec_301_9100-3 to elect sec_1296 mark-to-market treatment with respect to fc for year plr-119406-14 law sec_1296 provides that in the case of marketable_stock in a passive_foreign_investment_company that is owned or treated as owned under sec_1296 by a united_states_person at the close of any taxable_year the united_states_person may elect to include in gross_income the excess of the fair_market_value of the stock over its adjusted_basis sec_1_1296-1 provides that an election under sec_1296 for a taxable_year must be made on or before the due_date including extensions of the person's u s income_tax return for that year sec_301_9100-1 provides that the commissioner has the discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the irs failed to make the election because of intervening events beyond the taxpayer's control failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the irs or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-119406-14 sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably or in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief iii sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief conclusion based on the information and representations submitted we conclude that taxpayer satisfies the requirements for a reasonable extension of time to make the mark-to- market election under sec_1296 of the code with respect to fc accordingly taxpayer is granted an extension of time of days from the date of this letter to make the election under sec_1296 with respect to the stock of fc for year the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the election under sec_1296 sec_301_9100-1 plr-119406-14 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely jeffery g mitchell chief branch office of the associate chief_counsel international
